—In a proceeding pursuant to CPLR article 78 to review a determination of the Westchester County Department of Consumer Protection, dated February 22, 2001, which, after a hearing, denied the application of Crest Design Construction for a home improvement license, the petitioner John Oh appeals from a judgment of the Supreme Court, Westchester County (Lefkowitz, J.), dated April 30, 2001, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Contrary to the appellant’s contention, the record supports the Supreme Court’s determination that the individual petitioner John Oh does not have standing to seek review of the Westchester County Department of Consumer Protection’s (hereinafter the Department) denial of a home improvement license, since the only applicant for the license was the corporate petitioner Crest Design Construction, Inc. (see, Society of Plastics Indus. v County of Suffolk, 77 NY2d 761, 772; Matter of Dairylea Coop. v Walkley, 38 NY2d 6, 9). Furthermore, although the corporate petitioner is the proper party to petition for review of the Department’s determination, the Supreme Court properly dismissed the proceeding as to that petitioner, since it failed to appear by counsel as required pursuant to CPLR 321 (see, CPLR 321 [a]; Hilton Apothecary v State of New York, 89 NY2d 1024; Cinderella Holding Corp. v Calvert Ins. Co., 265 AD2d 444; Matter of Pere v 1470-1488 U&R, 247 AD2d 477, 478). Ritter, J. P., Goldstein, Friedmann, Feuerstein and Crane, JJ., concur.